Case 3:20-cv-05484-TKW-MJF Document 22 Filed 03/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

KENT E. HOVIND, a private individual**,

PAUL JOHN HANSEN, as trustee for Creation Science Evangelism (CSE), a non-statutory
trust*,

Plaintiffs*, Case No. 3:20CV5484 TRW/MOF
VS.
UNITED STATES OF AMERICA, (USA) an entity,
MARGARET CATHARINE RODGERS, an individual,
THE ESTATE OF JOHN DAVID ROY ATCHISON, individual,
MICHELLE HELDMYER, an individual,
SCOTT SCHNEIDER, an individual,
ALAN STUART RICHEY, an individual,

 

Defendants.
/
RE: Notice to the court that the below document was mailed as attested to and that the mailings were
intercepted.

1. The below three, or four page, document is to be ‘filed for record, and filed under demand’, as a
right of signed.

2. The original is in the possession of Paul John Hansen, who was reluctant to part with the wet ink
document, for evidence reasons. Such will be available for open court evidence presentment, if
needed.

3. Therefore, the Defendant’s dismissal should be denied for Defendant's motion was responded
to timely by Plaintiff.

FILED USDC FLND. |
MAR 1121p Aegan dale 1
 

 

Case 3:20-cv-05484-TKW-MJF Document 22 Filed 03/11/21 Page 2 of 2

foul Joke Hames fowl Hamar

Paul John Hansen as Trustee CSE,
3988 County Road 7

Repton Alabama 36475
Telephone (251) 362-8231

-- Proof of Service --

We, the signed, mailed the attached document, to the following on the date of 3 / 11__ 2021.

 

(i) US District Court Clerk
Federal courthouse

1 N Palafox St # 226
Pensacola, FL 32502

(850) 435-8440

e ELIZABETH BARRY PARKER Assistant United States Attorney Alabama Bar No. 4558k69b 21 East
Garden St., Suite 400 Pensacola, FL 32502 Telephone: 850-444-4000
Elizabeth.Parker@usdoj.gov

rd oma
Dole Tohon Hareb. sian

 

Kent E Hovind

 
